Case: 10-20379     Document: 00511648405         Page: 1     Date Filed: 10/28/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 28, 2011
                                     No. 10-20379
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JEFF HENRY WILLIAMSON,

                                                  Defendant-Appellant


                   Appeals from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:08-CR-539-1


Before BENAVIDES, STEWART, and CLEMENT, Circuit Judges.
PER CURIAM:*
        Jeff Henry Williamson was indicted on August 13, 2008 for sending
threatening communications through interstate commerce. The indictment
alleged that Williamson sent an e-mail to the United States Attorney for the
Southern District of Texas stating that he was going to blow up the J. Edgar
Hoover Building. Williamson was arraigned on September 3, 2008. On April 21,
2009, the district court entered an order finding that Williamson was suffering
from a mental disease or defect rendering him incompetent to stand trial.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-20379    Document: 00511648405       Page: 2   Date Filed: 10/28/2011

                                   No. 10-20379

Williamson was committed to the custody of the Attorney General for treatment
and evaluation. On January 4, 2010, the district court found Williamson
competent to stand trial. Williamson went to trial on March 5, 2010. The jury
found Williamson guilty. The district court sentence him to 42 months in prison
to be followed by three years of supervised release.
      Williamson argues that his statutory right to a speedy trial was denied
because his trial took place beyond the time permitted by the Speedy Trial Act.
The Speedy Trial Act requires that a federal defendant be tried within 70
nonexcludable days of the filing of his indictment or his appearance before a
judicial officer, whichever comes later. 18 U.S.C. § 3161(c)(1). We review the
district court’s factual findings in support of its Speedy Trial Act ruling for clear
error and the district court’s legal conclusions de novo.         United States v.
McNealy, 625 F.3d 858, 862 (5th Cir. 2010). Although Williamson challenges the
general use of the pendency of his motions to toll the running of the 70 days, he
has not shown that any of the facts as found by the district court are erroneous.
Williamson has not shown that the indictment should have been dismissed
based on the Speedy Trial Act
      The district court did not err in denying Williamson’s motions to dismiss
indictment on constitutional grounds. To determine whether a defendant’s
constitutional right to a speedy trial has been violated, the court must balance
four factors: (1) the length of the delay, (2) the reason for the delay, (3) whether
the defendant asserted his right to a speedy trial, and (4) whether the defendant
was prejudiced by the delay. Barker v. Wingo, 407 U.S. 514, 530 (1972). The
Barker factors do not weigh heavily in Williamson’s favor, and therefore he is not
entitled to a presumption of prejudice. Williamson was tried within 60 days of
the district court finding him competent to stand trial he has failed to make a
showing of actual prejudice.
      Williamson argues that the evidence was insufficient to support his
conviction because the Government did not show that he sent the threatening

                                         2
   Case: 10-20379    Document: 00511648405      Page: 3   Date Filed: 10/28/2011

                                  No. 10-20379

e-mail. Williamson preserved this issue and review is de novo. See United
States v. Williams, 507 F.3d 905, 908 (5th Cir. 2007). We will uphold the jury’s
verdict if a reasonable trier of fact could conclude from the evidence that the
elements of the offense were established beyond a reasonable doubt. Jackson v.
Virginia, 443 U.S. 307, 319 (1979); United States v. Percel, 553 F.3d 903, 910
(5th Cir. 2008). Under 18 U.S.C. § 875 (c), the Government is required to prove
that the defendant transmitted a communication in interstate commence that
threatened to kidnap or injure another. United States v. Morales, 272 F.3d 284,
287 (5th Cir. 2001). Williamson’s only argument is that the evidence did not
show that he sent the e-mail. Given the evidence regarding Williamson’s
computer use, it would have been reasonable for the jury to conclude that
Williamson had sent the threatening e-mail.
      The district court did not err in denying Williamson’s motion for a jury
instruction on entrapment. “Entrapment is an affirmative defense that requires
a defendant to show he was induced to commit a criminal act by a government
agent and that he was not predisposed to commit the act without the
inducement.” United States v. Thompson, 130 F.3d 676, 689 (5th Cir. 1997)
(internal quotation marks and citation omitted). Williamson’s argument is
frivolous because he confuses provocation with entrapment. He has not alleged
that the Government induced him to make the threat.
      The remainder of Williamson’s claims have not been briefed adequately.
Although pro se briefs are liberally construed, pro se parties must still brief the
issues and reasonably comply with the standard for appellate briefs set forth in
Rule 28 of the Federal Rules of Appellate Procedure. Grant v. Cuellar, 59 F.3d
523, 524 (5th Cir. 1995). Federal Rule of Appellate Procedure 28 requires, inter
alia, that the argument contain the appellant’s contentions and the reasons for
them, with citations to the authorities and parts of the record on which the
appellant relies. Rule 28(a)(9)(A). Rule 28 also requires the appellant’s brief to
contain “a statement of facts relevant to the issues submitted for review with

                                        3
   Case: 10-20379   Document: 00511648405     Page: 4   Date Filed: 10/28/2011

                                 No. 10-20379

appropriate references to the record.” Rule 28(a)(7). Pro se litigants must brief
arguments to preserve them. Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.
1993). All issues not discussed above are deemed abandoned. See Hughes v.
Johnson, 191 F.3d 607, 612-13 (5th Cir. 1999).
      AFFIRMED.




                                       4